UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1876


THEODORE THOMAS WAGNER,

                Plaintiff - Appellant,

          v.

OFFICER MONICA HAMPTON, all in their Individual and Official
Capacity; OFFICER RUTH DAUGHERTY, all in their Individual
and Official Capacity; OFFICER DONALD SIMMONS, all in their
Individual and Official Capacity; LA TOSHIA SPEARING, all in
their      Individual       and      Official      Capacity;
PAYCOMPUTERMONITORING.COM, all in their Individual and
Official Capacity,

                Defendants – Appellees,

NATIONAL CHILD PROTECTION TRAINING CENTER,

                Movant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    G. Ross Anderson, Jr., Senior
District Judge. (2:13-cv-02406-GRA)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore Thomas Wagner, Appellant        Pro Se.     Barbara Murcier
Bowens, Assistant United States          Attorney,   Columbia, South
Carolina; Jenna Kiziah McGee, PARKER, POE, ADAMS & BERNSTEIN,
LLC, Charleston, South Carolina; John Francis Kuppens, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Theodore        Thomas   Wagner       appeals    the       district        court’s

order denying relief on his 42 U.S.C. § 1983 (2012) complaint.

The   district      court    referred      this     case    to    a    magistrate        judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                               The magistrate

judge recommended that relief be denied and advised Wagner that

failure      to      timely       file      specific        objections            to      this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The      timely       filing     of     specific          objections        to    a

magistrate        judge’s     recommendation         is    necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been       warned      of     the        consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                Wagner

has waived appellate review by failing to timely file specific

objections       after     receiving       proper    notice.            Accordingly,         we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented         in   the    materials

before    this     court    and   argument        would    not    aid      the    decisional

process.

                                                                                    AFFIRMED



                                             3